Citation Nr: 0942825	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-10 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
May 1966 to May 1968, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Veteran had a Travel Board Hearing in August 2009. A 
transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran served in Vietnam as a construction draftsman 
with the U.S. Army Corps of Engineers.  He contends, in 
essence, that he developed permanent bilateral hearing loss 
and tinnitus as a result of exposure to noise in service, or, 
alternatively, due to an episode of viral pneumonia 
experienced in service.  

The Veteran was afforded a VA examination in May 2007 to 
address the etiology of his claimed hearing loss and 
tinnitus.  Essentially, this examiner diagnosed hearing loss 
and tinnitus; however, she stated that as the service 
separation examination did not include a finding of abnormal 
hearing, that the tinnitus and hearing loss were not caused 
by in-service acoustic trauma.  The examiner made note of the 
fact that she reviewed the claims file; however, she did not 
respond to the RO's question as to whether current hearing 
loss and/or tinnitus is related to an in-service viral 
infection.  

The service treatment records do confirm that the Veteran 
experienced viral pneumonia in June/July 1966, and that he 
had a fever during the course of this illness.  The Veteran 
has stated that he experienced a noticeable decrease in his 
ability to hear things clearly during the course of the 
illness, and the Board does not doubt the veracity of this 
assertion.  Indeed, in noting this and the Veteran's 
complaint, the RO scheduled a VA audiology examination to 
determine if it was at least as likely as not that current 
hearing loss/tinnitus was a result of the in-service illness.  
As noted, the examiner did not respond to this question, 
focusing instead on the acoustic trauma question.  

The Veteran does have current bilateral hearing loss and 
tinnitus, and his service treatment records do note the 
claimed episode of viral pneumonia.  The Board is not 
satisfied that all possible development has been accomplished 
with regard to the Veteran's claims.  Specifically, the May 
2007 examiner did not address whether the in-service 
pneumonia had any role in causing hearing loss and/or 
tinnitus, which was a question posited by the RO in its 
initial request for an examination.  Moreover, the rationale 
associated with the negative nexus opinion regarding hearing 
loss/tinnitus and acoustic trauma is one sentence long and is 
rather cursory in nature.  That opinion did not address the 
Veteran's complaints of hearing loss due to combat noise at 
all, and the RO made no effort to develop the assertion of 
combat noise exposure, which is not outside of the realm of 
possibility given the Veteran's duty as an engineer in 
Vietnam.  Therefore, the Board concludes that further 
development is required.  The Veteran's service personnel 
records should be obtained from the Department of the Army, 
and any noise exposure reflected in those records, to include 
combat activity, should be made available during new, 
comprehensive VA audiological/otolaryngology examinations.  
See McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied. 

2.  The Department of the Army should be 
contacted via the National Personnel 
Records Center (NPRC) for the purposes of 
obtaining the Veteran's service personnel 
records.  Once the records have been 
located, copies should be attached to the 
claims file.  

3.  The Veteran should be afforded VA 
audiology and otolaryngology examinations 
to determine the nature, approximate onset 
date or etiology of any bilateral hearing 
loss and/or tinnitus which may currently 
be present.  Following a review of the 
relevant medical evidence in the claims 
file, the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner(s) is(are) asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any hearing loss or 
tinnitus began during service or is/are 
otherwise linked to any incident of 
service, to include the documented episode 
of viral pneumonia and the alleged combat 
noise exposure. 

4.  After completion to the extent 
possible of the directed development, re-
adjudicate the Veteran's claims.  If the 
claims remain denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


